DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both slot, cavity, and eyelet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a proper sentence.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. 0026 cites “the decoy can be stretched an removed” should be “the decoy can be stretched and removed”.  
Appropriate correction is required.

Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21 cites “and wherein he first keel and the second keel are proximate”, which should be “and wherein the first keel and the second keel are proximate”
Claim 32 cites “each of the first and second keels is convex”, which should be “each of the first and second keels are convex”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the vent opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is referring back to the opening in claim 21 as the terminology is different. For the purposes of examination, the examiner interprets it to mean the same opening. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) in view of Crummer et al (US 2,880,544), hereinafter Crummer, and Stoner (US 1,604,615).
	Regarding claim 21, Igo teaches of (Fig. 4) a waterfowl decoy comprising:
having an upper side (upper part of the decoy 10) and a lower side (Fig. 4, lower part of the decoy), a fore portion (front of the decoy 10) and an aft portion (back portion of the decoy 10), a centerline bisecting the fore portion and the aft portion (centerline bisecting the fore and after portion);
a first keel and a second keel (Fig. 4, double keel 18), wherein the first keel and the second keel are disposed across the centerline from each other (disposed across the centerline from each other) and wherein he first keel and the second keel are proximate to and extend from the lower side of the body (proximate and extend from the lower side of the body).
	Igo does not appear to teach of a resilient waterfowl decoy comprising: 
a molded body having an interior cavity;
an opening through the upper side of the molded body and oriented to allow air to pass from the interior cavity through the molded body.

a molded body (Col. 2 lines 5-11, the outer surface of the cover 13 may be molded) having an interior cavity (Col. 1 lines 60-67, hollow cover 13 is provided having a body 14 and a head 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Crummer to have a resilient waterfowl decoy comprising a molded body having an interior cavity in order to maintain the shape of the upper portion and/or the head of the molded decoy cover as motivated by Crummer in Col 1. lines 50-59 and by using a molded body with an interior cavity, it is easier to make multiple consistent decoys that uses air to maintain buoyancy. 
Stoner is in the field of decoys and teaches of (fig. 2) an opening (opening 10) through the upper side of the body (opening 10 is through the upper side of the body) and oriented to allow air to pass from the interior cavity through the body (p. 2 lines 14-20, opening 10 is preferably being in line with a passageway 11 through the air bag to permit ballasting of the decoy to the desired extent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Stoner to have an opening through the upper side of the molded body and oriented to allow air to pass from the interior cavity through the molded body in order to have an easy to access opening to fill the body with air and to prevent water from getting in. 


Regarding claim 26, Igo as modified teaches of the invention in claim 21, and wherein each keel and respective weight are attached to one another by a respective fastener (Fig. 4, weight 26 can be attached by a respective wire to a respective connection 64).

Regarding claim 27, Igo as modified teaches of the invention in claim 21, and wherein the first keel and the second keel each include a weight (anchor 26) disposed therein (Fig. 4, can have a weight at both keels at the connections 64).

Regarding claim 28, Igo as modified teaches of the invention in claim 21, and wherein the first and second keels are curved and mirrored relative to one another across the centerline of the molded body (Fig. 4, kneels are curved and mirrored relative to one another across the centerline).

Regarding claim 29, Igo as modified teaches of the invention in claim 21, and further comprising a metal anchor point on the lower side of the body (Fig. 4, ¶0025, metal plates 60, 62 are the metal anchor points on the lower side of the body).



Regarding claim 31, Igo as modified teaches of the invention in claim 21, and wherein the opening is disposed on the aft portion of the molded body (opening incorporated from Stoner is located on the aft portion of the molded body as seen in Fig. 2 of Stoner).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), and Stoner (US 1,604,615), as applied to claim 21 above, and further in view of Pippert (US 2003/0101636).
Regarding claim 22, Igo as modified teaches of the invention in claim 21, but does not appear to teach wherein the molded body is formed from a buoyant polymer.
Pippert teaches of wherein the molded body is formed from a buoyant polymer (¶0017, version 1 of the decoy is made of a foam core 2 of typically ethylene vinyl acetate (EVA), which is a buoyant polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Pippert to have wherein the molded body is formed from a buoyant polymer in order to use a material that will make the decoy float on water. 

Regarding claim 23, Igo as modified teaches of the invention in claim 22, but does not appear to teach of wherein the buoyant polymer is ethylene vinyl acetate (EVA).
Pippert teaches of wherein the buoyant polymer is ethylene vinyl acetate (EVA) (¶0017, version 1 of the decoy is made of a foam core 2 of typically ethylene vinyl acetate (EVA), which is a buoyant polymer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Pippert to have wherein the molded body is formed from a buoyant polymer in order to use a material that has self-sealing properties as motivated and shown in Fig. 2 and stated in ¶0017 of Pippert.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), Stoner (US 1,604,615), and Pippert (US 2003/0101636), as applied to claim 22 above, and further in view of Tordella (US 3,321,428 and Holladay et al. (US 3,244,680), hereinfafter Holladay. 
Regarding claim 24, Igo as modified teaches of the invention in claim 22, but does not appear to teach of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield and 100% or greater elongation at break at standard temperature and pressure.
Tordella is in the field of EVA polymers and teaches of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield (Table 1, an ethylene/vinyl 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Tordella to have the buoyant polymer has a 25 percent (%) or greater elongation at yield in order to have a material that is able to resist changes in shape before it deforms irreversibly. 
Holladay is in the field of EVA polymers and teaches of a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure (Col. 2 lines 5-12, the ethylene/vinyl acetate copolymers employed are characterized prior to orienting by elongations at break of at least 300% and preferably greater than 500%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Holladay to have a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure in order to use a material that is resistant to changes of shape without crack formation. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), and Stoner (US 1,604,615), as applied to claim 21 above, and further in view of McGhghy (US 2003/0061755) and Angelone (US 2001/0029691).

McGhghy is in the field of decoys and teaches of wherein each of the weights weighs between 3 ounces and 8 ounces (¶0024, it is preferred that the anchor base 104 weigh between 4 and 16 ounces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of McGhghy to wherein each of the weights weighs between 3 ounces and 8 ounces in order to use an appropriate weight to anchor the decoy to where the user wants to place the decoy and prevent it from washing away. 
Angelone is in the field of decoys and teaches of wherein the molded body weighs between 10 ounces and 14 ounces (¶0015, the decoy is typically 6-8 ounces, which examiner notes that one of ordinary skill in the arts would be able to adjust the weight of the decoy to better suit their needs such as a heavier decoy to prevent it from tipping over).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Angelone wherein the molded body weighs between 10 ounces and 14 ounces in order to have a suitable weighted decoy that will not easily topple over while also being lightweight enough to float on the water. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), and Stoner (US 1,604,615), as applied to claim 21 above, and further in view of Ryan (US 368,427).
Regarding claim 33, Igo as modified teaches of the invention in claim 21, but does not appear to teach of wherein each of the first and second keels is convex.
Ryan is in the field of decoys and teaches of wherein each of the first and second keels (floats A) is convex (Fig. 2 and 3, keels A are convex).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Ryan to have wherein each of the first and second keels is convex in order to adjust how the decoy moves through the water by directing the water path to be around the outer edges of the decoy. 

Claims 34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) in view of Pippert (US 2003/0101636) and Stoner (US 1,604,615).
Regarding claim 34, Igo teaches of (Fig. 4) a decoy (decoy 10) comprising:
a body that is buoyant in water (Fig. 2, ¶005, decoys float in the water);
first and second weighted keels (double keels 18 have weights) on a bottom portion of the body (keels 18 at the bottom portion), wherein the first and second keels are substantially mirrored across a centerline of the body (keels 18 are mirrored across a centerline of the body); and

Igo does not appear to teach of a body constructed from a polymer, an interior cavity and 
an opening through the body to the interior cavity along the centerline and posterior to the first and second keels.
Pippert teaches of wherein the molded body is formed from a polymer (¶0017, version 1 of the decoy is made of a foam core 2 of typically ethylene vinyl acetate (EVA), which is a buoyant polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Pippert to the body is constructed from a polymer in order to use a material that will make the decoy float on water.
Stoner teaches of (Fig. 3) an interior cavity and an opening (opening 10) through the body to the interior cavity (p. 2 lines 14-20, opening 10 is preferably being in line with a passageway 11 through the air bag 9 to permit ballasting of the decoy to the desired extent) along the centerline and posterior (Fig. 2, opening 10 is located along the centerline and on the posterior). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Stoner to have an interior cavity and an opening through the body to the interior cavity along the centerline and posterior to the first and second keels in order to have an easy to access opening to fill the body with air and to prevent water from getting in.

Regarding claim 36, Igo as modified teaches of the invention in claim 34, and wherein the body has the appearance of a waterfowl (Fig. 4, appearance of a waterfowl).

Regarding claim 38, Igo as modified teaches of the invention in claim 34, and wherein each of the first and second keels are submerged at least half an inch when the decoy is in the water (¶0005, the lower portion of the decoy is located below the water and, as stated in ¶0021, the keel 18 is roughly one inch in diameter, which examiner notes means that the first and second keels are submerged at least half an inch when the decoy is in the water).

Regarding claim 39, Igo as modified teaches of the invention in claim 34, and wherein the first keel and the second keel are each adapted to receive a weight (Fig. 4, a weight 26 can be attached to the first and second keels through the connections 64).

Regarding claim 40, Igo as modified teaches of the invention in claim 39, and wherein each keel and respective weight are attached to one another by a respective fastener (Fig. 4, weight 26 can be attached by a respective wire to a respective connection 64).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Pippert (US 2003/0101636) and Stoner (US 1,604,615), as applied to claim 34 above, and further in view of Tordella (US 3,321,428 and Holladay et al. (US 3,244,680), hereinfafter Holladay. 
Regarding claim 35, Igo as modified teaches of the invention in claim 34, but does not appear to teach of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield and 100% or greater elongation at break at standard temperature and pressure.
Tordella is in the field of EVA polymers and teaches of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield (Table 1, an ethylene/vinyl acetate (E/VA) copolymer, which is a buoyant polymer, has an elongation yield (Y.E.) of 34% and 38%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Tordella to have the buoyant polymer has a 25 percent (%) or greater elongation at yield in order to have a material that is able to resist changes in shape before it deforms irreversibly. 
Holladay is in the field of EVA polymers and teaches of a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure (Col. 2 lines 5-12, the ethylene/vinyl acetate copolymers employed are characterized prior to orienting by elongations at break of at least 300% and preferably greater than 500%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Holladay to have a buoyant polymer that has 100% or greater elongation at break at . 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Pippert (US 2003/0101636) and Stoner (US 1,604,615), as applied to claim 34 above, and further in view of Bourlet (US 2016/0143265) and Hudson et al. (US 4,673,363), hereinafter Hudson.
Regarding claim 37, Igo as modified teaches of the invention in claim 34, and herein the decoy mimics a duck when floating in water (Fig. 2 and 4, mimics a duck when floating in water). 
Igo does not appear to teach of wherein the center of gravity and the center of buoyancy in water are within 1/4 inch to 2 inches vertically of each other.
Bourlet is in the field of decoys and teaches of the center of gravity (normal center of gravity 410) and the center of buoyancy (normal center of buoyancy 420) in water vertically of each other (Fig. 1, ¶006, both center of buoyancy 420 and center of gravity 410 lies along the center of buoyancy axis 423 vertically of each other). 
Hudson is in the field of buoyancy and teaches of wherein the center of gravity and the center of buoyancy in water are within 1/4 inch to 2 inches (Col. 4 lines 35-39, the buoy’s center of gravity is 1.7 inches from its base and its center of buoyancy is 1.95 inches from its base, which means the center of gravity is 0.25 inches from the center of buoyancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647